                                                                                      FILED 
                                                                                      CLERK 
                                                                                          
                                                                           12/11/2018 10:52 am
                                                                                          
UNITED STATES DISTRICT COURT                                                  U.S. DISTRICT COURT 
EASTERN DISTRICT OF NEW YORK                                             EASTERN DISTRICT OF NEW YORK 
                                                                              LONG ISLAND OFFICE 
---------------------------------------------------------------X
ANTHONY G. BELL,                                                          For Online Publication Only

                                   Plaintiff,
                                                                          ORDER
                 -against-                                                16-CV-05820 (JMA)(AYS)

THE CITY OF LONG BEACH, L.I., New York;
NASSAU COUNTY, WINTHROP UNIVERSITY
HOSPITAL,

                                    Defendants.
---------------------------------------------------------------X
AZRACK, United States District Judge:

         On October 10, 2018 the Court granted pro se plaintiff’s application to proceed in forma

pauperis and, inter alia, dismissed the complaint without prejudice. (ECF No. 11.) Plaintiff was

granted leave to file an amended complaint within thirty (30) days from the date of the Order. A

copy of the Order was mailed to plaintiff at his address listed on the docket sheet. To date,

plaintiff has not filed an amended complaint, nor has he otherwise communicated with the Court

about this case. Accordingly, judgment in this case shall now enter.

         The Court certifies pursuant to 28 U.S.C. § 1915(a)(3) that any appeal from this Order

would not be taken in good faith and therefore in forma pauperis status is denied for the purpose

of any appeal. See Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

         The Clerk of Court is directed to mail a copy of this Order to the pro se plaintiff at his last

known address and to mark this case closed.

SO ORDERED.                                                        _________________________

Dated:     December 11, 2018
           Central Islip, New York

                                                                       /s/ (JMA)
                                                                   Joan M. Azrack
                                                                   United States District Judge
